Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
2.	In virtue of this communication, claims 1-6 and 8-21 are currently pending in this Office Action. Claim 21 is newly added.

Response to Argument
3.	In Arguments submitted on 01/11/2022, applicant presented the proposed amendment, now officially amended to the claims. It seemed that examiner’s suggestion was split into two parts that a part of the features recommended was amended into the independent claims and the rest were introduced as newly added claim 21.
	Although the amended feature “an augmented reality system” is not explicitly mentioned in the previously cited prior art, it’s considered obvious by the rationales explained in the claim rejection section set forth below.

Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4, 6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al.  Pub. No.: US 2010/0191459 A1 in view of Williamson et al. Pub. No.: US 2010/0123737 A1, Waldman Pub. No.: US 2011/0199479 A1, and Inoshita Pub. No.: US 2014/0015998 A1 evidenced by Kankainen Pub. No.: US 2011/0161875 A1, previously applied. 

Claim 1
Carter discloses a method (fig. 1-12 for of generating a user interface via a computing device, comprising:
	while navigation along a route (from 610 to 605, 631 or 641 in fig. 6) from a fist physical location (user location 610 in fig. 6) to a second physical location (towards 641 or 631 or 605 in fig. 6), receiving, by a computing device (600 in fig. 6), image data corresponding to one or more images captured by a camera at current location (610 in fig. 6) of the computing device (120 in fig. 1); 
receiving, by the computing device, location information corresponding to the current location (610 in fig. 6) of the computing device (220 of fig. 2); 
receiving, by the computing device, map information corresponding to the current location of the computing device (240 of fig. 2); 
determining, by the computing device, an orientation of the computing device (250 in fig. 2 and par. 0060), based at least in part on (a) the image data captured by the camera of the computing device at the current location (120 of fig. 1 in view of 230 of fig. 3 and par. 0060), (b) the location information corresponding to the location of the computing device (220 & 240 of fig. 2 and par. 0060), and (c) the map information corresponding to the location (240 in fig. 2 and par. 0060); 
generating, by the computing device, a user interface (par. 0061 in view of GUI in par. 0080 and fig. 6) configured to display the current location of the computing device (610 in fig. 6), and wherein generating the user interface comprises selecting and positioning the one or more objects within the user interface (user selecting view in particular direction in par. 0061 and images with GUI in par. 0078 & 0080); and 
presenting, by the computing device, the user interface on a screen of the computing device (fig. 6 and par. 0078).
	Although Carter does not explicitly disclose: “an augmented reality system of the computing device, and the augmented reality system of the computing device; one or more user interface elements representing navigation user interface components corresponding to navigation directions for the route based on the current location and the orientation of the computing device, determining, by an image-based heading estimation component of the computing device a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location, and wherein generating the user interface comprises overlaying the navigation user interface components on the image data captured by the camera”, the claim limitations are considered obvious by the following rationales. 
 	Firstly, to consider the obviousness of the claim limitation “one or more user interface elements representing navigation user interface components corresponding to navigation directions for the route based on the current location and the orientation of the computing device”, initially, Carter explains how to determine an acceptable range for selected image (par. 0046 & 0048), and how to enter captured image into the mobile device with defining six dimension vector (par. 0053). In particular, Williamson teaches the orientation overlay 610 indicating the relative distance between the initial entry point and the current location shown on the display (fig. 6B and par. 0103), the placemark 640 could be out of sight when the user navigates a sufficient distance away from the initial specified street location (par. 0106 and 640 in fig. 6A,B,C; it means there is a predefined threshold distance for viewing from an initial point on the map; see par. 0128, fig. 9A-B and par. 0127-0128). Furthermore, Williamson teaches displaying objects and media according to a detected orientation (par. 0050, see the initial portrait orientation and landscape orientation for wide-view picture in par. 0073 and fig. 3E-3H), and displaying the user interface and annotation box in fig. 9.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter by providing panorama view from a map view as taught in Williamson. Such a modification would have provided user interfaces for a map application of a mobile device to display a panorama view from a street map view so that a direction and angular content could be displayed on the street panorama in a wider view as suggested in par. 0007-0008 of Williamson. 
	Secondly, to consider the obviousness of the claim limitation “wherein generating the user interface comprises overlaying the navigation user interface components on the image data captured by the camera”, recall that Williamson displays a street panorama including one or more user interface elements (fig. 7 and par. 0114; par. 0115, the navigation bar 790 is a user interface element). Additionally, it’s to note that claim fails to further recite what the overlaying navigation user interface components are for. If so, 790 or 795 in fig. 7 in par. 0115 of Williamson would have rendered the addressing claim limitation obvious. To advance the prosecution, further evidence for obviousness of the claim limitation is provided herein. In particular, Waldman teaches visually augmenting the captured video stream (410 in fig. 4; see par. 0034, a single still image) with a directional map to a selected POI (412 in fig. 4; see fig. 3 and par. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter in view of Williamson by providing augmented reality map as taught in Waldman. Such a modification would have included an augmented reality map to display information related to nearby points of interest overlaid onto a video feed of a surrounding area so that a user could learn directions to where the user wants to go through an augmented reality view as suggested in par. 0004-0005 of Waldman. 
Thirdly, to consider the obviousness of the amended claim limitations “determining, by an image-based heading estimation component of the computing device, a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location”, recall that Waldman discloses detecting geographic position, direction and tile of handheld electronic device from captured video stream (402-404 in fig. 4). In particular, Inoshita teaches estimation unit including region determination unit, depth estimation unit, and image capture position and image capture direction estimation unit (fig. 2). Furthermore, Inoshita explains that a query image is captured by a user using a digital camera or a video camera (par. 0034), the region determination unit determines a plurality of regions to be used to perform association between the query image and the image to which the position and direction information is assigned (see fig. 2 and par. 0036 & 0041; herein, “one or more objects captured within the image data” are reasonably interpreted as regions explained in par. 0041, 0043 and extracting characteristics from image in S2 of fig. 4), the depth estimation unit determines whether the association regions are distant views or near views (par. 0042, fig. 2 and S3 in fig. 4), and then the image capture position and image capture direction estimation unit performs association to acquire position, direction, average value and estimated image direction (par. 0043-0044 and S4 in fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter in view of Williamson and Waldman by providing image capture position and image capture direction estimation device as taught in Inoshita. Such a modification would have included an image capture position and image capture direction estimation device to capture an image so that the image capture position and the image capture direction could be estimated with or without position information regarding a landmark or camera parameter information  as suggested in par. 0017 of Inoshita. 

    PNG
    media_image1.png
    375
    521
    media_image1.png
    Greyscale

	Lastly, to address the amended claim feature “an augmented reality system of the computing device, and the augmented reality system of the computing device”, recall that Waldman discloses augmented reality maps (fig. 3-4) and thus, a functional system of a handheld communication device could have said “an augmented reality system” (618 in fig. 6 and par. 0045, 0048 & 0050). The evidence could be seen in Kankainen. In particular, Kankainen teaches augmented reality navigation system, as to augmented reality system, (107 in fig. 1) for displaying captured image on each screen, user interfaces in the augmented reality display (505 in fig. 5, 600 & 620 in fig. 6 and par. 0061).
Accordingly, one of ordinary skill in the art would have expected the claim limitations to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter in view of Williamson, Waldman and Inoshita by providing an augmented reality navigation as taught in Kankainen to obtain the claimed invention as specified in the claim. Such a modification would have provided augmented display to overlay selected points of interest on the captured image so that user interfaces would be presented for navigational information which could be more easily and quickly understood by the user as suggested in par. 0001 of Kankainen. 

Claim 2
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses the method of claim 1, further comprising receiving a directional reading from a compass of the computing device (Williamson, an accelerometer 172 and directional arrow 174 in par. 0050), wherein determining the orientation of the computing device is further based at least in part on the directional reading received from the compass (Williamson, other sensors, accelerometer 172 and directional 172 in par. 0050; fig. 1-4 of Inoshita; and hence, the combined prior art renders the claim obvious).

Claim 3
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses he method of claim 2, further comprising reconfiguring the compass of the computing device based at least in part on the determined orientation of the computing device (Carter, accelerometer to detect orientation of camera or a device; Williamson, street view and panoramic view in par. 0075 and displaying a landscape orientation from a portrait in par. 0076; fig. 1-4 of Inoshita; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 4
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses the method of claim 1, wherein the location information corresponding to  the location of the computing device comprises at least one of: data received from a Global Positioning System (GPS) receiver of the computing device (Carter, GPS locator 1106 in fig. 12 and par. 0105; accordingly, the combined prior art meets the claim condition), data identifying one or more WiFi networks accessible to the computing device, or data identifying one or more additional devices in communication with the computing device via a short-range wireless communication protocol.

Claim 6
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses he method of claim 1, wherein determining the orientation of the computing device comprises: 
analyzing the image data captured by the camera of the computing device, and detecting one or more street boundaries within the image data (Carter, captured image data and the selected image vector in par. 0048 & 0050; fig. 4 of Inoshita); and 
comparing one or more trajectories of the one or more street boundaries, to street vector data within the received map information (Carter, par. 0053 in view of fig. 2 for displaying fig. 6; Williamson, see direction in fig. 5-7 as trajectories; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 8
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses the method of claim 1, further comprising:
generating a route, for the computing device, from the current location of the computing device to a second location (Williamson, route picker application in fig. 8B and par. 0123 to show as fig. 9), wherein the user interface displays a next directional instruction based at least in part on the route (Williamson, fig. 10 for 1080; accordingly, the combined prior art reads on the claim).

Claim 9-12, 14 and 16
	Claims 9-12, 14 and 16 are product claims corresponding to method claims 1-4, 6 and 8. Limitations in claims 9-12, 14 and 16 are found reciting the same scopes of the respective limitations of claims 1-4, 6 and 8. Accordingly, claims 9-12, 14 and 16 are considered obvious by the rationales applied in the rejection of claims 1-4, 6 and 8 respectively set forth above.

Claim 15
Carter, in view of Williamson, Waldman,  Inoshita and Kankainen, discloses the computer-readable storage medium of claim 14, wherein determining the orientation of the computing device further comprises analyzing the image data captured by the camera of the computing device (Carter, orientation in fig. 1-2 and par. 0057 & 0060; Williamson,  detected orientation in par. 0050 and see street orientation in fig. 3E; S1-S2 of fig. 4 of Inoshita), and detecting a horizon line within the image data (Williamson, the horizontal direction or landscape view in par. 0063 & 0073 and fig. 3E-3H; S2-S3 of fig. 4 of Inoshita; and thus, the combined prior art render the claim obvious).

Claim 17-19
	Claims 17-19 are device claims corresponding to perform the method claims 1-3 and 6. Limitations in claims 17-19 are found reciting the same scopes of the respective limitations in claims 1-3, and 6 such that limitations of claim 17 are found in claim 1; limitations of claim 18 are in claims 2-3, and limitations of claim 19 are in claim 6. Accordingly, claims 17-19 are considered obvious by the same rationales applied in the rejection of claims 1-3, and 6 respectively set forth above.



Allowable Subject Matter
7.	Claims 5, 13, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mattila et al. Pub. No.: US 2010/0328344 A1, “Method And Apparatus for an Augmented Reality User Interface” (see fig. 3 & 5).

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643